DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination after allowance under 37 C.F.R. 1.114, including the fee set forth in 37 CFR 1.17(e) and a timely submission, has been filed in this application on February 1, 2021. Because this patent application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission of an Information Disclosure Statement (IDS) filed with the RCE has been entered and considered.
Claims 1-12 and 15-25 are pending and have been examined in the instant action.

Allowable Subject Matter
Claims 1-12 and 15-25 have been examined and found allowable.
The prior art of record does not teach or suggest a microemulsion for treating an a wellbore that includes: a surfactant comprising ethoxylated tristyrylphenol; an aqueous phase; and a non-aqueous phase having a first solvent and a second type of solvent, wherein the first solvent is a long chain hydrocarbon solvent, and wherein the second type of solvent is an oxygenated solvent.
The closest prior art of record is Saboowala (US 2015/0068752 A1 to Saboowala et al., published March 12, 2015), which was cited in the IDS filed with RCE.
	Saboowala discloses a well treatment additive fluid composition comprising a siloxane surfactant, a solvent and an aqueous phase, wherein the solvent is a terpene hydrocarbon solvent, wherein the fluid composition can be a microemulsion and can further include a short chain alkyl alcohol/glycol co-solvent (oxygenated solvent) (abstract; [0008]; [0009]; [0023]; [0052]).  The fluid composition can further contain a non-ionic surfactant, such as a polyoxyethylene alkylphenol ethoxylates or a polyoxyethylene alcohol ethoxylates ([0039]).
	However, Saboowala neither teaches nor suggests its fluid composition as a microemulsion containing ethoxylated tristyrylphenol as a surfactant or the non-aqueous phase of the microemulsion further containing a long chain hydrocarbon solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

February 12, 2021